In an action to foreclose a real property mortgage, defendant Pearl Realty Co. appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County, dated July 3, 1967, approving the receiver’s account, as awarded the receiver’s attorney a fee of $3,500. Order modified, on the law and the facts, by reducing the award of the fee to the receiver’s attorney to $2,000. As so modified, order affirmed insofar as appealed from, without costs. In our opinion, the amount of the award of the attorney’s fee was excessive to the extent indicated herein. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.